26th   December   19
            The State Bar
                                                                                        O F F I C E OF ATTORNEY REGULATION

            of California                                                                               & C O N S U M E R RESOURCES


        180 Howard Street, San Francisco, CA 94105                            888-800-3400                   AttorneyRegulation@calbar.ca.gov




                                 CERTIFICATE OF STANDING




                                                                                                      D e c e m b e r 16, 2 0 1 9




TO W H O M IT MAY C O N C E R N :




T h i s is to certify t h a t a c c o r d i n g to t h e r e c o r d s o f t h e State B a r , C H R I S T O P H E R ROSS

MCELWAIN,            #289132        was     admitted        to   the    practice       of    law   in    this   state    by t h e

S u p r e m e C o u r t of C a l i f o r n i a o n M a r c h 20, 2 0 1 3 a n d h a s b e e n s i n c e t h a t d a t e , a n d is

at   date    hereof,       an    ACTIVE      licensee       of t h e   State     Bar    of   California;        and     that   no

r e c o m m e n d a t i o n for d i s c i p l i n e for p r o f e s s i o n a l or o t h e r m i s c o n d u c t h a s ever b e e n

m a d e by t h e B o a r d of T r u s t e e s o r a D i s c i p l i n a r y B o a r d to t h e S u p r e m e C o u r t of t h e

State of C a l i f o r n i a .




                                                                 T H E STATE BAR O F C A L I F O R N I A




                                                                 Denise Velasco

                                                                 C u s t o d i a n of R e c o r d s
